     Case 3:20-cv-01552-AJB-MSB Document 25 Filed 09/08/20 PageID.1246 Page 1 of 2



 1    Michelle LaPena (SBN 201018)
      Robert A. Rosette (SBN 224437)
 2
      Simon W. Gertler (SBN 326613)
 3    ROSETTE, LLP
      1415 L Street, Suite 450
 4
      Sacramento, CA 95814
 5    Telephone: (916) 353-1084
      Facsimile: (916) 353-1085
 6
      borderwalllitigation@rosettelaw.com
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10    TRIAL JUDGE:                                  COURT REPORTER:
11    ANTHONY J. BATTAGLIA                          AMANDA LEGORE
12
13
14    LA POSTA BAND OF DIEGUEÑO                   Case No.: 3:20-cv-01552-AJB-MSB
      MISSION INDIANS OF THE LA
15
      POSTA RESERVATION,                          NOTICE OF APPEAL:
16                                                PRELIMINARY INJUNCTION
      Plaintiff,                                  APPEAL
17
18    v.
19
      DONALD J. TRUMP, et al.
20
      Defendants.
21
22
23           Notice is hereby given that Plaintiff La Posta Band of Diegueño Mission Indians of

24    the La Posta Reservation (“La Posta”) appeals to the United States Court of Appeals for

25    the Ninth Circuit from the order denying La Posta’s motion for preliminary injunction

26    issued during the hearing on August 27, 2020. Judge Battaglia indicated that a written

27    opinion would follow his order from the bench “within a few days,” but none has issued.

28    La Posta cannot wait for a written order while it continues to suffer irreparable injury.

                                                   1         Case No.: 3:20-cv-01552-AJB-MSB
                                          NOTICE OF APPEAL
     Case 3:20-cv-01552-AJB-MSB Document 25 Filed 09/08/20 PageID.1247 Page 2 of 2



 1    Transcripts required: Yes
 2    Date civil complaint filed: August 11, 2020.
 3
      Dated: September 8, 2020              /s/ Michelle LaPena
 4                                          Michelle LaPena (SBN 201018)
                                            Rosette, LLP
 5
                                            1415 L. St., Ste. 450
 6                                          Sacramento, CA 95814
 7
                                            Counsel for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2         Case No.: 3:20-cv-01552-AJB-MSB
                                         NOTICE OF APPEAL
